             Case 1:21-cv-00647-JMF Document 26 Filed 04/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DONAL MAGALIEL PEREZ MOLINA et al.,                                    :
individually and on behalf of others similarly situated,               :
                                                                       :      21-CV-647 (JMF)
                                    Plaintiffs,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
SKYLINE RESTORATION INC. d/b/a SKYLINE                                 :
RESTORATION, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On January 25, 2021, Plaintiffs filed their Complaint with the Court. See ECF No. 1.
Defendant Skyline Restoration Inc. (“Skyline”) was served with the Complaint on January 29,
2021; Defendant Vasilios Pierrakeas was served on February 8, 2021; and Defendant John Kalafatis
was served on February 9, 2021. In each case, proof of service was filed with the Court. See ECF
Nos. 16, 17, 18. On March 4, 2021, the Court scheduled default judgment briefing as to Defendants
Skyline, Kalafatis, and Pierrakeas after they failed to respond to the Complaint by the relevant
deadlines. ECF No. 19. The next day, the Court vacated that order after Defendants Skyline,
Kalafatis, and Pierrakeas (the “Appearing Defendants”) appeared and filed a proposed stipulation
extending their deadline to answer the Complaint to March 31, 2021, which the Court so-ordered.
ECF No. 22. To date, the Appearing Defendants have still not answered or otherwise responded to
the Complaint.

        On the same day that they appeared, the Appearing Defendants also filed an affidavit of
service of an offer of judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure as well
as a proposed judgment. ECF Nos. 24, 25. The Clerk of Court rejected the proposed judgment,
noting that “the Rule 68 Offer of Judgment must be filed with the Notice of Acceptance of the Rule
68 Offer of Judgment.” To date, no notice of acceptance has been filed.

         In light of the foregoing, Plaintiffs and the Appearing Defendants are ORDERED to file a
joint status letter no later than April 9, 2021 updating the Court as to the status of Plaintiffs’ claims
against the Appearing Defendants.

        SO ORDERED.

Dated: April 5, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
